ORDER DISMISSING APPEALThis is a pro se appeal from a judgment of conviction. Second Judicial District Court, Washoe County; Connie J. Steinheimer, Judge.This court's review of this appeal reveals a jurisdictional defect. The district court entered the judgment of conviction on July 17, 2018. Appellant did not file the notice of appeal, however, until October 25, 2018, well after the expiration of the 30-day jurisdictional appeal period prescribed by NRAP 4(b). Nonetheless, appellant requests this court to entertain the appeal or order appellant's immediate release from custody. This court lacks jurisdiction to entertain an untimely appeal. Losada v. State , 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). A claim that appellant was inadequately advised of the right to appeal should be asserted in the district court in the first instance in a post-conviction petition for a writ of habeas corpus. Id. Accordingly, weORDER this appeal DISMISSED.